Judge Roane
pronounced the Court’s opinion.
The Court is of opinion that the judgment of the Superior Court is erroneous, in not having given the instruction asked for in the first bill of exceptions; and also, because judgment was given for the plaintiffs on the Verdict, instead of awarding a repleader.
The issue joined on the third plea is immaterial in this, that it is averred that the dam in question did not ebttuuyly obstruct the road in the said replication mentioned, and also that the Citizens of the Commonwealth were, not aetogethek prevented from using the same; the. Court being of opinion that even a partial obstruction of a public highway is an abateable nuisance.
The Judgment is therefore reversed, with costs, the replication and issue to the third plea set aside, a repleader awarded, and the cause remanded for farther proceedings; with a direction that, in the new trial, the instruction asked for in the first bill of exceptions shall be given, if requested.